REASONS FOR ALLOWANCE 
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed catadioptric projection lens specifically including as the distinguishing features in combination with the other limitations the claimed “the second mirror comprises a second mirror surface in the projection beam path between the pupil plane and the image plane in an optical vicinity of a second field plane that is optically conjugate to the first field plane; and
at least one member selected from the group consisting of the first mirror and the second mirror comprises a freeform surface.”
 	Regarding independent claim 20, the prior art does not disclose the claimed catadioptric projection lens specifically including as the distinguishing features in combination with the other limitations the claimed “measuring an imaging quality of the projection lens to determine a spatial distribution of the extent of at least one target aberration in the effective image field;
selecting the first mirror surface and/or the second mirror surface as the correction surface; and changing the first mirror surface and/or the second mirror surface such that the
first mirror surface and/or the second mirror surface comprises a freeform surface such
that a level of the target aberration in the effective image field is reduced compared to the
level in the initial projection lens.”

Examiner’s Comments 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The information disclosure statements (IDS) submitted on 5/31/2019, 6/3/2019, and5/11/2011 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawings filed 5/31/2019 have been accepted by the examiner. 
 	Pazidis (20100290021) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES C. JONES/Primary Examiner, Art Unit 2872